FREYER, Senior Judge *
(concurring in the result):
The specified issue raises the question of whether or not, when the discovery and reciprocal discovery provisions of Rule for Courts-Martial (R.C.M.) 701 have been activated, a trial counsel who, having been provided a copy of a letter by the defense counsel with the representation that such letter will be offered into evidence during presentencing, and who thereafter solicits and acquires, approximately two days before trial, a letter which he determines that he is going to introduce in rebuttal of the defense letter, is required to provide the defense counsel a copy of the rebuttal letter before trial.
According to the facts as found by the military judge, the defense counsel gave to the trial counsel, about eight days before trial, a copy of a letter which eventually became Defense Exhibit B. It is unclear whether the copy of the letter was delivered to the trial counsel pursuant to R.C.M. 701(b) (“reciprocal discovery”) or in connection with an unsuccessful request for an administrative disposition in lieu of trial, but, in any event, the defense counsel informed the trial counsel, at least a day or two before trial, that he intended to introduce the letter in presentencing.
Meanwhile, the trial counsel and an associate became suspicious of the authenticity of the letter. The letter in question was on City of Los Angeles, California, stationery and related that the appellant had taken a civil service examination and scored so well that employment was being offered to him as soon as he completed his military obligation. Spelling errors in the letter and its specificity concerning the results of the civil service examination led the trial counsel’s associate to communicate with a highly placed personnel officer of the City of Los Angeles, who replied by FAX’d letter addressed to the trial counsel’s associate that his department had no record of such a letter, that the position purportedly occupied by the signatory of the questioned letter did not exist, that the existing position most analogous thereto was occupied by himself, not the signatory of the questioned letter, that the letterhead stationery on which it was typewritten was obsolete, and that a hiring freeze rendered the substance of the letter wholly implausible. The FAX’d reply expressed the conclusion that the questioned letter was not authentic.
The trial counsel received the FAX’d reply approximately two days before the appellant’s trial. Although he knew of the defense counsel’s intention to introduce the first letter, he neither provided the defense counsel with a copy of the FAX’d reply nor even informed him of it; nor did he seek an ex parte deferral-of-discovery order from the military judge pursuant to R.C.M. 701(g)(2).
*1106At trial, the appellant made an unsworn statement, in which he included the claim that he had employment waiting with the City of Los Angeles. Next, the defense counsel offered the letter in question as Defense Exhibit B for identification. The trial counsel made no objection to the letter on authenticity or any other grounds but expressly obtained assurance that it was being received through relaxation of the rules of evidence pursuant to R.C.M. 1001(c)(3) (which I take as clearly evincing his preexisting intention to introduce the rebuttal letter under the reciprocally relaxed rules of evidence). At the close of the defense presentation, the trap was sprung, and the FAX’d reply was, indeed, introduced under the reciprocally relaxed rules of evidence in rebuttal of both the unsworn statement and what had by then become Defense Exhibit B. The FAX’d reply was received, over vigorous objection, as Prosecution Exhibit 4. A defense motion for a mistrial based on the trial counsel’s alleged willful noncompliance with R.C.M. 701 and prosecutorial misconduct was denied.
R.C.M. 701(a)(5)(A) provides: “Upon request of the defense the trial counsel shall: (A) Permit the defense to inspect such written material as will be presented by the prosecution at the presentencing proceedings[.]” The defense counsel had made a general request for such materials. R.C.M. 701(d) makes the duty to disclose a continuing one.
Although I consider the ambush set by the trial counsel and his associate in this case to be extremely revealing as regards the appellant’s potential for rehabilitation and, thus, beneficial to the judicial process, I am simply unable to square it with what seem to me to be their obligations under R.C.M. 701(a)(5)(A) and 701(d) to disclose the document which became Prosecution Exhibit 4 once they determined to introduce it, which the record shows was two days before trial. The U.S. Court of Military Appeals has made clear that, notwithstanding that certain evidence is to be introduced only in rebuttal, it must still be disclosed. United States v. Trimper, 28 M.J. 460 (C.M.A.1989). I see no reason to confine the Trimper rationale to the merits so as to apply a different rule to presentencing proceedings. Of course, parties are not required to exercise clairvoyance, and matters may be held in reserve for a variety of contingencies; but, once it becomes manifest, as it did here through actual notice, that the defense intends to introduce certain evidence, and it is determined by the trial counsel that the rebuttal evidence “will be presented,” neither the text of the rule nor the rationale of the U.S. Court of Military Appeals in Trimper sanctions an interpretation that rebuttal evidence may be concealed solely on the ground that it “will be presented” in rebuttal. Such an interpretation would be contrary to the purposes of the liberal discovery philosophy embodied in R.C.M. 701.
While R.C.M. 701, in general, evinces a preference for liberal discovery, R.C.M. 701(g)(2) provides a simple procedure whereby disclosure of material otherwise subject to discovery may be withheld or deferred under judicial supervision if the interests of justice so require. I express no opinion on whether this was or was not an appropriate case for a deferral order; I simply note that, in this case, such an order was neither sought nor obtained.
Notwithstanding my determination that R.C.M. 701(a)(5)(A) was violated in this case, I have concluded that any resulting error was harmless. Not only was the trial before military judge alone, but also the sentence is so reasonable for absences without leave totaling 564 days, in light of the appellant’s record of three nonjudicial punishments, 3.6/3.3 average proficiency and conduct marks, and numerous adverse “page 11” entries, that I am confident not only that the sentence is appropriate but also that the court-martial would have adjudged no lesser sentence, had the R.C.M. 701(a)(5)(A) violation not occurred, and that no additional punishment was meted out for the alleged attempted deception, cf. United States v. Warren, 13 M.J. 278 (C.M.A.1982). Accordingly, I concur in the disposition effected by the majority.

 Senior Judge FREYER took final action on this case prior to his departure.